DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Related Application(s) – Prior Art of Record 
2.  The instant application is a continuation application (CON) of parent application 15/380,486 (now USPN 10,552,841).  In accordance with MPEP §609.02 A.2 and §2001.06(b) (last paragraph), the prior art cited in the above parent application has been considered, and all documents cited or considered ‘of record’ in that application are now considered cited or ‘of record’ in this application.  Applicant is reminded that the prosecution history of the above parent application is relevant in the examination of the instant application. 

Status 
3.  Via the 12/30/19 Preliminary amendment, applicant cancelled claims 1-20 and added new claims 21-40.  Pending claims 21-40 are allowed over the prior art of record. 

4.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 21 (where independent claims 28 and 35 include substantially the features of claim 21): 

transmitting, by the payment processing computing system, the authorization request to the issuer processor for approving the purchase transaction for a predefined payment amount, wherein if the issuer processor declines the purchase transaction having the predefined payment amount for insufficient funds, re-transmitting the authorization request to the issuer processor for approval, wherein re-transmitting the authorization request to the issuer processor for approval comprises an iterative reduction of a reduced payment amount that is less than the predefined payment amount in each re-transmitted authorization request until an approval is received from the issuer processor by the payment processing computing system.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696